    Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 1 of 23 PageID #:485




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NICHOLAS MECHLING and
 CHRISTOPHER MECHLING,

               Plaintiffs,
                                                   No. 21-cv-01538
          v.                                       Judge Franklin U. Valderrama

 THE OPERATOR OF WEBSITE
 MUAYTHAIFACTORY.COM,

               Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs Nicholas Mechling and Christopher Mechling (collectively, Plaintiffs)

filed suit against Defendant The Operator of Website Muaythaifactory.com

(Defendant), asserting claims stemming from Defendant’s trademark counterfeiting

of Plaintiffs’ boxing equipment. Plaintiffs bring one claim for trademark infringement

and counterfeiting under 15 U.S.C. § 1114 and another claim for false designation of

origin under 15 U.S.C. § 1125(a). R. 2, Am. Compl. 12 The crux of the parties’ dispute

is whether Defendant can sell products with the trademarks at issue in the United

States.




1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.

2Plaintiffsfiled their original complaint on March 19, 2021 (R. 1, Compl.) and subsequently
filed an amended complaint on the same day (see Am. Compl.).
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 2 of 23 PageID #:486




      Before the Court is Plaintiffs’ Motion for Entry of a Preliminary Injunction (PI

Motion). R. 25, Mot. Pre. Inj. For the reasons that follow, the Court grants Plaintiffs’

PI Motion.

                        Procedural History and Evidence

      Less than one week after filing their amended complaint, Plaintiffs filed an ex

parte motion for entry of a temporary restraining order (TRO), including requests for

a temporary injunction, a temporary asset restraint, and expedited discovery. R. 13.

The Court granted the motion and entered a TRO, which included the requested

relief. R. 24. Before the TRO expired, Plaintiffs filed the pending PI Motion. Mot. Pre.

Inj. Defendant then answered the amended complaint (R. 33) and responded to

Plaintiffs’ PI Motion (R. 39, Resp.).

      Plaintiffs attach to their PI Motion a declaration from one of their attorneys,

Justin Gaudio. R. 26-1. In their PI Motion, Plaintiffs refer to the arguments made in

their memorandum in support of their motion for a TRO and the evidence attached

to it. Because the standards are the same for both types of injunctive relief, the Court

considers these arguments and evidence for the purposes of resolving the PI Motion.

Attached to Plaintiffs’ motion for TRO is another declaration from Mr. Gaudio (R. 15)

and a declaration from Christopher Mechling, one of the Plaintiffs (R. 16, Mechling

Decl.). Defendant attaches to its response a declaration from one of its attorneys,

Joshua Schaul. R. 39-1, Schaul Decl. And attached to each of the declarations are

various documents which the parties purport to use as evidence to support their

arguments.



                                           2
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 3 of 23 PageID #:487




         The Court considers the evidence before it in ruling on the PI Motion. A

preliminary injunction “is customarily granted on the basis of procedures that are

less formal and evidence that is less complete than in a trial on the merits,” and a

district court can consider hearsay at the preliminary injunction stage. Fed. Trade

Comm’n v. Lifewatch Inc., 176 F. Supp. 3d 757, 761–62 (N.D. Ill. 2016) (internal

citations and quotations omitted). However, documents still must be properly

authenticated, and any affidavits still must be based on personal knowledge. See

Dunnet Bay Constr. Co. v. Hannig, 2010 WL 1326560, at *4, n.1 (C.D. Ill. Mar. 26,

2010). Additionally, the Court notes that Federal Rule of Civil Procedure 65(a) does

not require an evidentiary hearing, and a hearing is generally not required if a

defendant’s response to a motion for preliminary injunction fails to create a genuine

issue of material fact. In re Aimster Copyright Litig., 334 F.3d 643, 653–54 (7th Cir.

2003).

                                      Background

         On June 22, 2010, Twins Special Co. Ltd. of Thailand (Twins Special Thailand),

Paveenvat Wongprasertkarn (P. Wongprasertkarn), and Plaintiffs established an

entity known as Twins Special LLC (TSLLC). Schaul Decl., Exh. D at CM/ECF 14

(TSLLC Letter); R. 47, Reply at 1–2. At that time, Twins Special Thailand owned 50%

of TSLLC, P. Wongprasertkarn owned 10% of TSLLC, and Plaintiffs owned 40% of

TSLLC. TSLLC Letter. At the same time, Twins Special Thailand assigned:

         all rights, title and interest in and to all trademarks relating to Twins
         Special and King Professional and all common law rights therein in all
         countries except existing Thai trademarks, relating to the names Twins
         Special and King Professional (as those names are use for products made

                                            3
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 4 of 23 PageID #:488




      or distributed by the undersigned parties), together with all the good
      will associated therewith to [TSLLC].

TSLLC Letter; Reply at 2. On February 5, 2013, the owners of TSLLC assigned 100%

ownership of TSLLC to Plaintiffs and agreed that they would no longer be

“responsible for expenses incurred by [TSLLC] in its business activities, including the

cost of registration, maintenance and protection of trademarks.” Schaul Decl., Exh.

D at CM/ECF 15 (Transfer Letter); Reply at 2. Twins Special Thailand continued to

hold its Thai trademarks. Id.

      TSLLC has granted Plaintiffs a full and exclusive license to “use, enforce[,] and

sublicense the intellectual property of [TSLLC], including, but not limited to, the

‘Twins Special’ and ‘King Professional’ brands.” Mechling Decl. ¶ 2. Pursuant to an

agreement between Plaintiffs and TSLLC, Plaintiffs police and enforce the Twin

Specials trademarks in the United States. Id. In their briefing, Plaintiffs refer to

themselves and TSLLC together as Twins Special, but for clarity in this Opinion, the

Court refers to Plaintiffs and TSLLC collectively as Twins Special US.

      Twins Special US is a manufacturer of boxing gloves and mixed martial arts

equipment under, among other brands, the Twins Special and Kings Professional

brands. Mechling Decl. ¶ 3. In addition to boxing gloves, it manufactures, sells, and

distributes shin guards, training gear, head gear, fight wear, and fighting accessories.

Id. According to Twins Special US, due to its superior design and craftmanship, along

with its reputation, Twins Special US has achieved widespread recognition and fame,

making it one of the most well-known manufacturers of fighting equipment. Id. ¶ 4.

Its products are distributed and sold to customers through its website,

                                           4
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 5 of 23 PageID #:489




twinsfightgear.com, and through authorized retailers, many of which are in this

District. Id. ¶¶ 5, 10. Twins Special US also authorizes other websites to sell its

products. Id. ¶ 5.

       Twins Special US owns three trademarks, which are registered with the

United States Patent and Trademark Office (USPTO) with the following Registration

Numbers: 4,848,713, 4,848,712, and 4,848,711 (collectively, the Twins Trademarks).

Mechling Decl. ¶ 6. Twins Special US’ products usually include at least one of these

trademarks, and single products often include more than one trademark. Id. Twins

Special US also uses its trademarks to market its products. Id. Twins Special US has

used the Twins Trademarks exclusively and continuously in the United States and

has never abandoned them. Id. ¶ 7. According to Twins Special US, the Twins

Trademarks are “valid, subsisting, in full force and effect, and one is incontestable

pursuant to 15 U.S.C. § 1065.” Id.

       According to Defendant, Twins Special US is part of a worldwide distribution

network for Twins Special branded products, all of which come from Twins Special

Thailand. Resp. at 1. Defendant claims that it has also been authorized by Twins

Special Thailand to distribute such products. Id. However, the two documents

Defendant attempts to use to support these contentions, a certificate of dealership

and a letter, both signed by Narong Wongprasertkan, the CEO of Twins Special

Thailand (Schaul Decl., Exhs. B, C), 3 have not been properly authenticated and are


3The  letterhead on each letters states, “Twins Special Co., Ltd.” rather Twins Special Co.,
Ltd. of Thailand.” Although circumstantial evidence (e.g., Thai writing on the letters) seems
to indicate that the two entities are the same, Defendant does not explain the discrepancy in
names.
                                             5
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 6 of 23 PageID #:490




not admissible as evidence. 4 See Dunnet Bay Constr. Co., 2010 WL 1326560, at *4,

n.1.

                                  Standard of Review

        A party seeking a preliminary injunction is required to demonstrate: (1) a

likelihood of success on the merits, (2) that it has no adequate remedy at law, and (3)

that it will suffer irreparable harm if the relief is not granted. Promatek Indus., Ltd.

v. Equitrac Corp., 300 F.3d 808, 811 (7th Cir. 2002), as amended (Oct. 18, 2002). The

Seventh Circuit recently clarified how likely success on the merits must be in order

to satisfy the standard. Ill. Republican Party v. Pritzker, 973 F.3d 760, 762 (7th Cir.

2020). The Court explained that a “possibility of success is not enough” and “[n]either

is a better than negligible chance.” Id. (internal citations and quotations omitted).

But, the moving party “need not show that it definitely will win the case.” Id. at 763.

“A strong showing” of a likelihood of success on the merits thus “normally includes a

demonstration of how the applicant proposes to prove the key elements of its case.”

Id. (internal citations and quotations omitted).




4This  is not to say that the Schaul Declaration is inadmissible hearsay, but rather that an
attorney affidavit is not the proper vehicle to authenticate documents signed by Narong
Wongprasertkan, as Schaul does not have first-hand knowledge of the information therein
and Defendant does not offer an affidavit from Narong Wongprasertkan to introduce the
letters. See Dunnet Bay Constr. Co., 2010 WL 1326560, at *4, n.1.; see also Goodman v.
Illinois Dep’t of Fin. & Pro. Regul., 430 F.3d 432, 439 (7th Cir. 2005). What’s more, even if
the documents were properly authenticated or Narong Wongprasertkan testified as to the
content at an evidentiary hearing, it would not change the analysis, as the information
therein is not material—as discussed below, Twins Special Thailand does not have authority
to authorize sellers apart from Twins Special US to sell Twins Special branded products
within the United States. See infra Section I.A.
                                             6
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 7 of 23 PageID #:491




       If the moving party meets this three-element threshold showing, the court

“must weigh the harm that the plaintiff will suffer absent an injunction against the

harm to the defendant from an injunction.” GEFT Outdoors, LLC v. City of Westfield,

922 F.3d 357, 364 (7th Cir. 2019) (internal quotation and citation omitted).

“Specifically, the court weighs the irreparable harm that the moving party would

endure without the protection of the preliminary injunction against any irreparable

harm the nonmoving party would suffer if the court were to grant the requested

relief.” Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the U.S.A., Inc., 549 F.3d

1079, 1086 (7th Cir. 2008) (citing Abbott Labs. v Mead Johnson & Co., 971 F.2d 6,

11–12 (7th Cir. 1992)). The Seventh Circuit has described this balancing test as a

“sliding scale”: “if a plaintiff is more likely to win, the balance of harms can weigh

less heavily in its favor, but the less likely a plaintiff is to win[,] the more that balance

would need to weigh in its favor.” GEFT Outdoors, 992 F.3d at 364 (internal quotation

and citation omitted). Finally, the court must consider the interests of non-parties in

granting or denying the requested relief. Ty, Inc., v. Jones Grp., Inc., 237 F.3d 891,

895 (7th Cir. 2001). It is within this framework that the Court analyzes the PI Motion.

                                         Analysis

       Twins Special US brings two claims under the Lanham Act, one for trademark

infringement and counterfeiting and another for false designation of origin. The

purpose of the Lanham Act is to:

       regulate commerce within the control of Congress by making actionable
       the deceptive and misleading use of marks in such commerce; to protect
       registered marks used in such commerce from interference by State, or
       territorial legislation; to protect persons engaged in such commerce

                                             7
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 8 of 23 PageID #:492




      against unfair competition; to prevent fraud and deception in such
      commerce by the use of reproductions, copies, counterfeits, or colorable
      imitations of registered marks; and to provide rights and remedies
      stipulated by treaties and conventions respecting trademarks, trade
      names, and unfair competition entered into between the United States
      and foreign nations.

15 U.S.C. § 1127. “The Lanham Act’s trademark provisions are the primary means of

achieving these ends.” POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 107

(2014). Even though much of the Lanham Act deals with registration, use, and

infringement of trademarks, the Act also includes a federal remedy against an entity

who used in commerce a false designation of origin in connection with any goods.

Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28–29 (2003).

      For a plaintiff to prevail in a trademark infringement suit, it must show its

trademarks are protected under the Lanham Act and that the challenged marks are

likely to cause confusion among consumers. Sullivan v. Bickler, 360 F. Supp. 3d 778,

786 (N.D. Ill. 2019) (citing Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d 1041,

1043 (7th Cir. 2000)). The same two-factor analysis applies to claims for false

designation of origin. See Rust Env’t & Infrastructure, Inc. v. Teunissen, 131 F.3d

1210, 1214 (7th Cir. 1997).

      Defendant fails to adequately address, save for one, each of the preliminary

injunction elements the Court must consider. Instead, Defendant spends much of its

Response advancing defenses to Twins Special US’ underlying claims. The Court

reviews these defenses first before analyzing the preliminary injunction elements.




                                         8
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 9 of 23 PageID #:493




                                      I. Defenses

      In its Response, Defendant raises two defenses—failure to state a claim and

unclean hands.

                                A. Failure to State a Claim

      First, even though Defendant answered the amended complaint and did not

file a motion to dismiss, Defendant argues that Plaintiffs have failed to state a claim

under the Lanham Act. Resp. at 2–4. Defendant presents this dispute as one over the

geographical reach of the marks at issue. It argues that because both Defendant’s

products and Twins Special US’ products emanate from a single source, Twins Special

Thailand, Defendant has not adulterated any goods, and therefore Twins Special US

cannot maintain an action under the Lanham Act. Resp. at 2–3. Defendant also

argues that because Twins Special US and Twins Special Thailand are affiliated, the

first sale doctrine, not the territoriality doctrine applies, and Defendant may resell

Twins Special products in the United States without incurring trademark liability.

Id. at 3–4. Finally, Defendant argues that Twins Special US is not the exclusive

distributor of Twins Special products in the United States, and that Twins Special

Thailand has the authority to appoint another distributor such as Defendant for its

products in the United States. Id. at 4.

      The Court resolves the dispute over whether the first sale doctrine or the

territoriality doctrine applies, as the resolution of this dispute informs its decision

regarding the geographical limit of the Twins Trademarks. Simply put, Defendant

misapplies the first sale doctrine, which limits a “trademark owner’s right under the



                                           9
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 10 of 23 PageID #:494




Lanham Act to control distribution of its own products.” Hart v. Amazon, Inc., 191 F.

Supp. 3d 809, 817 (N.D. Ill. 2016) (internal citations omitted) (emphasis added). The

doctrine dictates that:

      with certain well-defined exceptions, the right of a producer to control
      distribution of its trademarked product does not extend beyond the first
      sale of the product. Once a trademark owner sells his product, the buyer
      may resell the product under the original mark without incurring any
      trademark liability. Thus, resale by the first purchaser of the original
      article under the producer’s trademark is generally neither trademark
      infringement nor unfair competition.

Id. at 818 (internal citations and quotations omitted). It applies to the producer’s

products, not the trademarks themselves, as Defendant suggests. See Resp. at 3–4.

Additionally, Twins Special US is correct that Twins Special US did not make an

initial sale of the products sold on Defendant’s website to Defendant, again barring

applicability of the doctrine. See Reply at 8. Finally, contrary to Defendant’s

assertion, Twins Special US and Twins Special Thailand are not affiliated, and

Defendant has presented no evidence showing such an affiliation. Id.

      Each of the cases Defendant cites is also distinguishable because in each, the

holders of the marks were in fact just one company or corporate affiliates. In NEC

Elecs. v. CAL Circuit Abco, 810 F.2d 1506, 1507 (9th Cir. 1987), the alleged trademark

infringer-defendant was importing products manufactured by the plaintiff’s Japanese

parent company. The Ninth Circuit noted that even though the Japanese parent

company assigned trademarks to its U.S. subsidiary, it had the right to market its

products in the United States on its own by forcing its subsidiary to consent to such

marketing or to return its trademark rights to its Japanese parent. Id. at 1510. In



                                         10
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 11 of 23 PageID #:495




Philip Morris, Inc. v. Allen Distribs, Inc., 48 F. Supp. 2d 844, 847 (S.D. Ind. 1999), the

alleged trademark infringer-defendants were selling foreign-manufactured products

in the United States that they purchased from unknown sources. The plaintiff owned

the trademarks at issue in the United States and its affiliate, which distributed and

sold foreign-manufactured products, owned the trademarks at issue in all

jurisdictions outside the United States. Id. Finally, in Sebastian Int’l Inc. v. Longs

Drug Store Corp., 53 F.3d 1073, 1074 (9th Cir. 1995), the alleged trademark infringer-

defendant was selling the plaintiff’s own goods. The plaintiff manufactured products

and sold them to companies who were members of an organization that the plaintiff

created and controlled. The defendant was purchasing the plaintiff’s products from

one of the organization members and reselling them. Id. Affiliation of the trademark

holders was not even at issue in the case.

      Plaintiffs argue that the doctrine of territoriality should apply to this case, and

the Court agrees. See Reply at 5–8. This doctrine recognizes that “a trademark has a

separate legal existence under each country’s laws and is afforded protection by those

laws.” Baig v. Coca-Cola Co., 2009 WL 1470176, at *6 (N.D. Ill. May 27, 2009)

(internal citations and quotations omitted); see also Person’s Co., Ltd. v. Christman,

900 F.2d 1565, 1568–69 (Fed. Cir. 1990) (“The concept of territoriality is basic to

trademark law; trademark rights exist in each country solely according to that

country’s statutory scheme.”); TMT N. Am., Inc. v. Magic Touch GmbH, 1997 WL

136315, at *8 (N.D. Ill. Mar. 18, 1997) (vacated on other grounds) (“Trademarks are

‘territorial.’ The protection of a trademark in a certain country depends exclusively



                                           11
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 12 of 23 PageID #:496




on the law of that country.”) (internal citations and quotations omitted). The Court

agrees with Plaintiffs that the Supreme Court’s decision regarding territoriality in A.

Bourjois & Co. v. Katzel, 260 U.S. 689 (1923), applies to this case. Reply at 6–7. In

Katzel, a foreign manufacturer sold its business and trademarks to the plaintiff for

use in the United States and the plaintiff re-registered the trademarks in the United

States. Id. at 690. The plaintiff sold products bearing the trademarks so that the

public associated the trademarks with the plaintiff’s goods. The defendant bought

goods from the foreign manufacturer, which had labels similar to those of the

plaintiff, and imported and sold the goods in the United States. Even though the

district court granted a preliminary injunction for trademark infringement, the

Second Circuit reversed, but the Supreme Court reversed the Second Circuit,

agreeing with the district court’s granting of the injunction. Id.

      As Plaintiffs point out, the Ninth Circuit, in NEC Elecs., 810 F.2d at 1509,

identified two rationales for the Supreme Court’s holding in Katzel. Reply at 6–7.

First, “the American company that acquired the mark had made an arm's-length

contract with the manufacturer—it had paid “a large sum” for the trademarks and

the goodwill associated with them—which was clearly intended to prohibit the

manufacturer from selling its goods directly in this country.” NEC Elecs., 810 F.2d at

1509. Second, “because the manufacturer had forgone all its rights to its trademark

in this country, the American owner of that mark now had complete control over and

responsibility for the quality of goods sold under that mark.” Id.




                                          12
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 13 of 23 PageID #:497




      Those same rationales apply almost exactly to this case. On June 22, 2010,

Twins Special Thailand and P. Wongprasertkarn assigned to TSLLC “all rights, title

and interest in and to all trademarks relating to Twins Special and King Professional

and all common law rights therein in all countries” except Thailand, including the

“good will associated therewith.” TSLLC Letter; Reply at 2. On February 5, 2013,

Plaintiffs were assigned 100% ownership of TSLLC and assumed responsibility for

the “cost of registration, maintenance and protection of trademarks” in countries

other than Thailand in exchange for $500,000.00 and a security interest in a

commercial building in California. Transfer Letter; Reply at 2. Additionally, as

Plaintiffs highlight, Twins Special US has expended resources to advertise, promote,

and market the Twins Trademarks, thereby making them famous throughout the

United States. Reply at 7 (citing Mechling Decl. ¶ 8). The doctrine of territoriality

applies to this case and Twins Special US’ enforcement of the Twins Trademarks

remains independent of Twins Special Thailand’s use of similar marks in Thailand.

      Defendant’s remaining arguments also fail. Even if Twins Special US’ and

Defendant’s products emanate from the same source, as Defendant suggests (Resp.

at 2), Defendant has not presented any evidence demonstrating that Twins Special

US permitted Defendant to sell such products in the United States; although

Defendant may not have adulterated any goods (id. at 3), this does not change the

fact that Twins Special US, not Twins Special Thailand, holds the rights to the Twins

Trademarks in the United States. Defendant’s claim that Twins Special Thailand is

the registrant of Twins Special trademarks (id. at 4) is belied by its earlier admission



                                          13
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 14 of 23 PageID #:498




that Plaintiffs own the Twin Trademarks in the United States (id. at 3). Finally,

Defendant’s argument that Plaintiffs have not produced evidence to show that they

have exclusive rights to distribute Twins Special products in the United States

ignores the effect of trademark registration and protection under the Lanham Act.

See B&B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 142 (2015) (citing

15 U.S.C. § 1057(b) (registration of a trademark is prima facie evidence of “the

owner’s exclusive right to use the registered mark in commerce.”)). The two

documents Defendant presents allegedly showing that Defendant is an authorized

dealer of Twins Special products and that its products are genuine, besides the fact

that they are unauthenticated, do not change the effect of Twins Special US’

registration of the Twins Trademarks in the United States. See Schaul Decl., Exhs.

B, C.

                                    B. Unclean Hands

        Second, Defendant raises the defense of unclean hands. Resp. at 5–6.

Defendant contends that Twins Special Thailand, not Twins Special US, created the

marks at issue. Id. at 5. It also argues that when Twins Special US submitted

identical design and word marks for the Twins Special brand to the USPTO, it did

not have authorization to do so from Twins Special Thailand. Id. at 5–6. Yet,

Defendant provides no evidence to support its contentions and fails to rebut the

presumption that the Twins Trademarks are valid. See Luxottica Grp. S.p.A. v. Light

in the Box Ltd., 2016 WL 6092636, at *7 (N.D. Ill. Oct. 19, 2016) (holding that

registration of trademarks “creates a rebuttable presumption that the marks are



                                        14
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 15 of 23 PageID #:499




valid.”). Moreover, as Plaintiffs out in their Reply, the unclean hands defense must

“involve fraud, unconscionability or bad faith toward the party proceeded against.”

Reply at 11 (quoting Maui Jim, Inc. v. Smartbury Guru Enters., 386 F. Supp. 3d 926,

957 (N.D. Ill. 2019) (emphasis added)). None of Defendant’s contentions implicate any

conduct by Twins Special US targeting Defendant. And, Plaintiffs points to the

explicit language of the documents Defendant attached to its Response, which show

that Twins Special US “was assigned all rights, title and interest in and to the TWINS

Trademarks and all common law rights therein in all countries except Thailand.”

Reply at 12 (citing TSLLC Letter and Transfer Letter). As such, based on the evidence

before the Court, Twins Special US had permission to register the Twins Trademarks

in the United States. Cf. TMT N. Am, Inc. v. Magic Touch GmbH, 124 F.3d 876, 882

(7th Cir. 1997) (“[T]rademark law creates a presumption that, in the absence of an

assignment of trademark rights, a foreign manufacturer retains all rights to a

trademark even after licensing the use of the trademark to an exclusive U.S.

distributor.”) (emphasis added).

                      II. Likelihood of Success on the Merits

      Because the elements for Plaintiffs to prevail on both claims are identical, the

Court reviews them together. See Sullivan, 360 F. Supp. 3d at 786; Rust Env’t &

Infrastructure, 131 F.3d at 1214.

                                   A. Lanham Act Protection

      For the first element, Plaintiffs argue that the registration of the Twins

Trademarks with the USPTO constitutes prima facie evidence of their validity and



                                          15
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 16 of 23 PageID #:500




its exclusive right to use the marks. R. 14, TRO Memo. at 5 (citing 15 U.S.C.

§ 1057(b)). The Court agrees. Pursuant to the Lanham Act, registration of a

trademark is “prima facie evidence of the validity of the registered mark and of the

registration of the mark, of the owner’s ownership of the mark, and of the owner’s

exclusive right to use the registered mark in commerce on or in connection with the

goods or services specified in the certificate.” B&B Hardware, 575 U.S. at 142 (citing

15 U.S.C. § 1057(b)). It is undisputed that Twins Special US has three trademarks

registered with the USPTO and the Court must view this as prima facie evidence of

the validity of the Twins Trademarks, Twins Special US’ ownership of the

trademarks, and its exclusive right to use the marks in commerce. See 15 U.S.C.

§ 1057(b). Plaintiffs also contend that Twins Special US has used the Twins

Trademarks exclusively and continuously and that it has not licensed or authorized

Defendant to use the Twins Trademarks. TRO Memo. at 5 (citing Mechling Decl. ¶

7). Last, Plaintiffs posit that the U.S. registrations for the Twin Trademarks are

“valid, subsisting, in full force and effect, and one is incontestable pursuant to 15

U.S.C. § 1065.” Id. (same).

      Defendant admits that Twins Special US owns the Twin Trademarks. Resp. at

3. But Defendant argues that Twins Special US committed fraud by claiming it was

the exclusive owner of the Twins Trademarks when registering with the USPTO.

Resp. at 6. Defendant claims that Twins Special US committed perjury in its USPTO

applications by failing to acknowledge that it did not create the Twins Trademarks,

the trademarks were already in use by Twins Special Thailand, and that Twins



                                         16
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 17 of 23 PageID #:501




Special US did not have exclusive ownership over the marks. Id. at 6–7. Yet, again,

Defendant fails to submit evidence to support its contention. As Plaintiffs correctly

point out, again relying on the evidence attached to the Response, Defendant puts

forth no evidence suggesting that Twins Special US committed fraud when it

registered the Twins Trademarks with the USPTO or that it made any false

representation to the USPTO. Reply. at 12 (citing TSLLC Letter and Transfer Letter).

      Defendant also cites to the Ninth Circuit case of Grupo Gigante S.A. De C.V. v.

Dallo & Co., 391 F.3d 1088 (9th Cir. 2004) for the proposition that “the owner of a

foreign mark not used in the U.S. can establish priority over a later use of the mark

by another party in the U.S. if the owner of the foreign mark demonstrates that its

mark is sufficiently famous.” Resp. at 7. Grupo Gigante is distinguishable because, in

that case, a foreign company was the senior user of the trademark in Mexico while

the junior domestic user, which was unrelated to the senior user, used the same mark

in the United States. Reply. at 12 (citing 391 F.3d 1088). Moreover, neither party had

registered the trademark with the USPTO. Id. at 12–13 (citing 391 F.3d at 1092).

Again, as Plaintiffs highlight, the evidence in the instant case demonstrates that

Twins Special Thailand assigned the rights to the Twins Trademarks in the United

States to Twins Special US and that Twins Special US registered the Twins

Trademarks with the USPTO. Nothing in the record suggests, as Defendant asks the

Court to find, that Twins Special US committed an uncurable fraud upon the USPTO

or that the underlying trademark registrations are void. See Resp. at 7.




                                         17
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 18 of 23 PageID #:502




      Plaintiffs have produced exhibits establishing that Twins Special US’

trademarks were registered with the USPTO, and, as discussed above, this creates a

rebuttable presumption that they are valid. See Luxottica Grp. S.p.A., 2016 WL

6092636, at *7. Defendant does not rebut this presumption with any evidence, and

therefore, the Court finds that the trademarks are protected under the Lanham Act.

                                 B. Likelihood of Confusion

      In assessing the likelihood of consumer confusion, courts consider: (1) the

similarity between the marks in appearance and suggestion, (2) the similarity of the

products, (3) the area and manner of concurrent use of the products, (4) the degree of

care likely to be exercised by consumers, (5) the strength of the plaintiff’s marks, (6)

any evidence of actual confusion, and (7) the defendant’s intent to palm off its goods

as those of the plaintiff’s. Promatek Indus., 300 F.3d at 812. “None of these factors

are dispositive and the proper weight to be given to each will vary in each case.” Id.

      Plaintiffs submit that Defendant’s products look similar to Twins Special US’

products and use marks that are identical to the Twins Trademarks. TRO Memo. at

6. Additionally, they contend that both Twins Special US and Defendant advertise

and sell their products via the internet, thereby targeting consumers looking for

genuine Twins Special products. Id. Defendant agrees that its products and Twins

Special US’ products are the same and that the marks on the products are identical.

Resp. at 2. In doing so, Defendant concedes that the likelihood of confusion must be

high. Defendant presents no substantive argument addressing this element and has




                                          18
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 19 of 23 PageID #:503




effectively waived it. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010)

(“Failure to respond to an argument . . . results in waiver.”).

      The Court finds that Plaintiffs have sufficiently established the likelihood of

success on the merits of its claims. See Promatek Indus., 30 F.3d at 814.

                  III.      Remedy at Law and Irreparable Harm

      Plaintiffs must also show that they have no adequate remedy at law and will

suffer irreparable harm if the Court does not grant injunctive relief. These two

requirements—irreparable harm and no adequate remedy at law—tend to merge. See

Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984).

Traditionally, the Seventh Circuit applied a presumption that when a plaintiff

sufficiently establishes trademark infringement, the plaintiff will suffer irreparable

harm and have no adequate remedy at law absent an injunction. See, e.g., Eli Lilly &

Co. v. Nat. Answers, Inc., 233 F.3d 456, 469 (7th Cir. 2000). This presumption was

called into doubt when the Supreme Court rejected the same presumption in patent

infringement cases, eBay Inc. v. MercExchange, LLC, 547 U.S. 388 (2006), and the

Seventh Circuit subsequently did away with it in copyright cases, Flava Works, Inc.

v. Gunter, 689 F.3d 754, 755 (7th Cir. 2012). The Seventh Circuit has neither

reaffirmed nor overruled prior trademark cases applying the presumption, although

post-eBay it noted that “irreparable harm is especially likely in a trademark case

because of the difficulty of quantifying the likely effect on a brand of a nontrivial

period of consumer confusion (and the interval between the filing of a trademark

infringement complaint and final judgment is sure not to be trivial).” Kraft Foods



                                           19
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 20 of 23 PageID #:504




Grp. Brands LLC v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 741 (7th

Cir. 2013). Courts in this District are divided on the issue. Compare SFG, Inc. v.

Musk, 2019 WL 5085716, at *14 (N.D. Ill. Oct. 10, 2019) (applying the presumption);

Mkt. Track, LLC v. Efficient Collaborative Retail Mktg., LLC, 2015 WL 3637740, at

*23 n.20 (N.D. Ill. June 11, 2015) (collecting cases that apply the presumption) with

Ill. Tamale Co. v. El-Greg, Inc., 2019 WL 4395139, at *19 (N.D. Ill. Sept. 13, 2019)

(declining to apply the presumption); Nat’l Fin. Partners Corp. v. Paycom Software,

Inc., 2015 WL 3633987, at *11 (N.D. Ill. June 10, 2015) (same). The Court need not

weigh in on the debate, as the specific facts of this case support that Plaintiffs are

likely to suffer irreparable harm without an adequate remedy at law from an ongoing

Lanham Act violation.

      Twins Special US or parties on its behalf have spent “substantial time, money,

and other resources in developing, advertising and otherwise promoting the [Twins]

Trademarks.” Mechling Decl. ¶ 11. This is a “a strong indication that the mark has

significant economic value as a source identifier” and that “[a]ny infringement that

impedes that identifying function will cause significant harm.” Nat’l Fin. Partners

Corp., 2015 WL 3633987, at *12. Defendant has also conceded that its products and

Twins Special US’ products, and the marks on them, are similar. Resp. at 2.

Defendant has also sold its products in the United States, the same market where

Twins Special US sells its products. Mechling Decl. ¶ 13. This also leads to finding of

irreparable harm. Nat’l Fin. Partners Corp., 2015 WL 3633987, at *12. Defendant’s

sale of goods in the United States also diminishes Twins Special US’ ability to control



                                          20
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 21 of 23 PageID #:505




the quality of the products bearing the trademarks in question, thereby damaging

Twins Special US’ goodwill. Mechling Decl. ¶¶ 20–21. This also supports a finding of

irreparable harm. See Promatek Indus., 30 F.3d at 813 (damage to the plaintiff’s

goodwill constituted irreparable harm for which the plaintiff had no adequate remedy

at law).

      Defendant’s brief and undeveloped rebuttal does not help Defendant.

Defendant maintains that Plaintiffs’ harm is not irreparable, as any harm can be

compensated via monetary damages. Resp. at 7–8. The Court disagrees. Defendant

also ignores recent Seventh Circuit case law and cites to two cases that have nothing

to do with the Lanham Act. In Lydo Enters., Inc. v. City of Las Vegas, 745 F.2d 1211

(9th Cir. 1984) at issue was a preliminary injunction enjoining a local government

from enforcing a zoning ordinance. In Sampson v. Murray, 415 U.S. 61 (1974), the

Supreme Court reversed the granting of injunctive relief restraining termination of

employment. Defendant offers no evidence or legal authority that Plaintiffs will not

suffer irreparable harm absent a preliminary injunction.

      Accordingly, the Court finds that Plaintiffs have adequately established that

they will suffer irreparable harm with no adequate remedy at law without a

preliminary injunction.

                    IV. Balancing the Harms and Public Interest

      Finally, the Court must balance the harms and consider the effect the

injunction will have on the public. Promatek Indus., 300 F.3d at 813. “[T]he more

likely it is the plaintiff will succeed on the merits, the less the balance of irreparable



                                           21
  Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 22 of 23 PageID #:506




harms need weigh towards its side; the less likely it is the plaintiff will succeed, the

more the balance need weigh towards its side.” Kraft Foods Grp. Brands, 735 F.3d at

740 (quoting Abbott Labs., 971 F.2d at 12). The Court notes that Defendant fails to

discuss this factor in its Response and therefore has waived it. See Bonte, N.A., 624

F.3d at 466. The Court, though, still examines this factor for completeness.

      As noted above, Plaintiffs’ likelihood of success on the merits, at this stage in

the case, is high, necessitating a balance of harms leaning towards Defendant. Yet,

Defendant has conceded that both the products and marks at issue are almost exactly

the same, Resp. at 2, meaning the likelihood of confusion is high, so the Court can

assume Twins Special US’ loss of goodwill and control is substantial, see Kraft, 755

F.3d at 741. Additionally, Defendant has been profiting from the sale of Twins Special

products in the United States, and accordingly, on the basis of monetary damage

alone, the potential harm to Plaintiffs outweighs any harm to Defendant. See

Luxottica Grp. S.p.A., 2016 WL 6092636, at *8 (“[T]he potential harm to Plaintiffs

outweighs any potential harm to Defendant because any harm to Defendant in this

matter is purely monetary which would be gained at the expense of Plaintiffs through

unauthorized use of Plaintiffs' registered trademarks.”). The public interest would

similarly be served because the injunction prevents consumer confusion in the

marketplace. Promatek Indus., 300 F.3d at 813–14; see also Luxottica Grp. S.p.A.,

2016 WL 6092636, at *9 (“Enforcement of the trademark laws prevents consumer

confusion and serves the public’s interest in not being deceived . . . .”) (internal




                                          22
   Case: 1:21-cv-01538 Document #: 50 Filed: 09/01/21 Page 23 of 23 PageID #:507




citations and quotations omitted). Thus, it is in the best interest of the public to grant

the PI Motion and enter the preliminary injunction.

                                         Conclusion

      For the foregoing reasons, the Court grants Plaintiffs’ Motion for Entry of a

Preliminary Injunction [25]. Enter preliminary injunction order.




Dated: September 1, 2021
                                                United States District Judge
                                                Franklin U. Valderrama




                                           23
